IN THE SUPREME COURT OF TEXAS

                                 No. 03-0691

      IN RE  ARLINGTON INDEPENDENT SCHOOL DISTRICT AND RYNTHIA CLEMENTS

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's unopposed supplemental motion  for  temporary  relief,
filed April 9, 2004, is granted.   The trial court's order dated  March  30,
2004, in Cause No. 352-185093-00, styled Matthew T.  Hinterlong  v.  Rynthia
R. Clements, Et Al., in the 352nd District Court of Tarrant  County,  Texas,
and the court of appeals opinion and judgment in Cause  No.  02-02-00016-CV,
styled In re  Matthew T. Hinterlong, in the  Second  Court  of  Appeals  are
stayed pending further order of this Court.
      2.    The motion for rehearing in  the  above  petition  for  writ  of
mandamus remains pending before this Court.

            Done at the City of Austin, this April 15, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk